DETAILED ACTION
1.	Applicant’s amendment of September 9, 2021 has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1 and 7 are amended, and claims 2, 3 and 9 are cancelled.
2.	Claims 1, 4-8, and 10 are pending in the instant application. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on September 13, 2021 and October 6, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 112(a)
4.	Claims 1, 2, 8 and 10 were previously rejected under 35 U.S.C. 112(a), first paragraph as lacking enablement.  In view of Applicant’s amendatory changes in order to narrow the scope of the definition of the R1 and R2 moieties, the enablement rejection is withdrawn.

Previous Claim Rejections - 35 USC § 112(b)
5.	Claims 2 and 9 were previously rejected as being indefinite regarding the referenced “dicarboxylic acid” in claim 1.  In view of the amendatory changes to claim 1, the previous indefiniteness rejection is withdrawn.
6.	Claim 7 was previously rejected under 35 U.S.C. 112(b) as being indefinite regarding the recitation of plural “analogs.”  In view of Applicant’s amendment to said withdrawn.
Previous Claim Rejections - 35 USC § 103
7.	Claims 1, 2, 7 and 9 were previously rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al., U.S. 2009/0036523 A1 in view of ElSohly et al., U.S. Pat. App. Pub. 2015/0045282 A1.  
	Upon further consideration of the amendatory changes, Applicant’s arguments are persuasive, and the previous obviousness rejection is withdrawn.

Double Patenting
8.	 Claims 1-10 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Pat. No. 10,709,681 B2. 
	Claims 1-10 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Appl. No. 16/896,239.
	Claims 1-10 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Appl. No. 16/896,240.
	Claims 1-10 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Appl. No. 16/896,243.
9.	In consideration of Applicant’s Terminal Disclaimer, submitted September 9, 2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on Application Numbers 16/896,239, 16/896,240, and 16/896,243, as well as U.S. Pat. No. 10,709,681, the previous double patenting rejections are withdrawn.
Terminal Disclaimer
10.	The terminal disclaimer filed on January 4, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Copending Appl. No. 16/896,242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ragan Buckley (Reg. No. 78,900) on February 21, 2020.
	The application has been amended as follows: 
		CLAIM 1, please replace the structure at the end of the claim with the following: 

    PNG
    media_image1.png
    710
    385
    media_image1.png
    Greyscale


	CLAIM 4, please add a period at the end of the claim.
	CLAIM 5, please add a period at the end of the claim.
	CLAIM 6, please replace the structure at the end of the claim with the following: 





    PNG
    media_image1.png
    710
    385
    media_image1.png
    Greyscale

	 
REASONS FOR ALLOWANCE
12.	In consideration of Applicant’s amendatory changes and cancellations, claims 1, 4-8 and 10 are allowable over the prior art, as newly renumbered claims 1-7.   The following is an examiners statement of reasons for allowance:
	This invention relates to novel biologically active analogs of cannabidiol and their pharmaceutical compositions. The allowable compounds are limited to compounds according to formula I of claim 1:

    PNG
    media_image2.png
    186
    256
    media_image2.png
    Greyscale
.  Prodrugs and metabolites of cannabidiol are known in the art, however the aspect of preparing the instant claimed compounds, substituted on R1 and/or R2 by an amino acid ester amide or a residue of a dicarboxylic acid or dicarboxylic acid halide, is novel and unobvious.  After a thorough search, the closest of prior art, to Stinchcomb et al. was found to teach a prodrug of cannabidiol, however Stinchcomb et al. fail to teach, suggest or render obvious the instant claimed compounds according to formula I that are substituted on R1 and/or R2 with an amino acid ester amide or a dicarboxylic acid or dicarboxylic acid halide.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611